Citation Nr: 0309214	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  97-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
September 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The only issue remaining in appellate status is listed on the 
front page of this decision.  Other issues were withdrawn. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, the RO should undertake the appropriate actions 
to ensure that the directives of VCAA have been followed.  
The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to the RO.

The Board notes that the Board has sought to develop the 
veteran's claim by obtaining service records and by affording 
him a VA examination.  This was accomplished in September 
2002.  The service records and the VA examination report are 
referred to the RO for review in conjunction with the 
veteran's claim.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

2.  The RO should undertake the 
appropriate actions to ensure that the 
directives of VCAA have been followed.  A 
VCAA letter must be issued.

3.  Thereafter, the RO should review the 
veteran's claim to include consideration 
of the recently obtained service records 
and the September 2002 VA examination 
report.  If upon completion of the 
requested actions, the claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


